DETAILED ACTION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willfor et al. (US 2016/0207198) teaches a system for configuration of a visual tracking using augmented reality (abstract: determining a graphical representation of the safety volumes based on the description of the safety volumes and the position and orientation of the portable display unit, overlaying the graphical representation of the safety volumes on a view of the real mechanical unit and its environment to provide a composited augmented reality image, and displaying the augmented reality image on the portable display unit), said system comprising: 
one or more robots in a work cell (fig. 1 and [0040]: a robot cell including a robot), each robot having a robot controller (fig. 1 robot controller 4) in communication with the robot ([0050]: The robot 1 is connected to a robot controller 4 including a processor coupled to a memory), said controller including a processor and memory ([0050]) and being configured with robot control software (safety system) for controlling operation of the robot ([0051]: safety system adapted to supervise the motions of the robot and to detect if the robot moves outside or inside the fixed safety volumes. In this example, the safety system is run on the robot controller); and 
an augmented reality (AR) device (fig. 2: portable display unit 5 displaying an augmented reality image; fig. 3 and [0053]: The device comprises a portable display unit 5 including a screen for displaying augmented reality images) operated and positioned by a user (the user walks around in the environment of the robot and looks at the robot and its environment from different positions and different angles; [0016]: The method according to the invention enables a user to walk around in the environment of the mechanical unit and view a graphical representation of the safety volumes overlaid the real mechanical unit and its environment. By moving the display unit around in the environment of the mechanical unit, the user will be able to look at the environment and the safe volumes from different angles, which increases the comprehension of the safety volumes and how they are related to obstacles in the environment) and in communication with the one or more robot controllers ([0053]: The device may obtain descriptions of the fixed safety volumes from the safety system of the robot, from an off-line programming tool, or from a user interface to which a user feds the descriptions; [0051]: the safety system is run on the robot controller; therefore, the device communicates with the robot controller), said AR device having one or more cameras ([0055]: the device further includes a camera 20 configured to capture an image of the real robot and its environment), position tracking sensors ([0054]: The device further includes a position detector 14 configured to continuously determine the position and orientation of the display unit 5) and a display ([0053]: the device comprises a portable display unit 5 including a screen), said AR device further including a processor and memory ([0053]: The device further comprises a storage unit 10; [0054]: processor of the display unit 5) configured to run a robotic picking system visualization AR software application ([0033]: the device comprises a simulation unit configured to simulate a programmed movement path for the mechanical unit, and to determine the position and velocity of the critical part during execution of the movement path based on the simulation, and said description generator is configured to obtain the position and velocity of the critical part from the simulation unit and to determine said moving safety volume based on the obtained position and velocity; [0034]: said storage unit is configured to store descriptions of fixed safety volumes having fixed position in relation to the world-coordinate system, said graphical unit is configured to determine graphical representations of the fixed safety volumes and the moving safety volumes based on the descriptions of the safety volumes, and the position and orientation of the portable display unit, and the augmented reality unit configured to overlay the graphical representations of the fixed and moving safety volumes on the view of the real mechanical unit and its environment to provide a composited augmented reality image; [0054]: The device further comprises a graphical unit 16 configured to determine graphical representations of the fixed safety volumes based on the stored descriptions of the fixed safety volumes and the position vector of the portable display unit 5. The device further comprises an augmented reality unit 18 configured to overlay the graphical representation of the safety volumes on a view of the real world to provide a composited augmented reality image, and to display the augmented reality image on the portable display unit 5); 
where the robotic picking system visualization AR software application provides features including; 
providing preliminary boundaries (fixed safety volumes) for each of the one or more robots ([0050]: world coordinate system (x,y,z) is defined in relation to the environment of the robot, in this example, in relation to the robot cell. The positions of the robot and the machine are defined in relation to the world coordinate system. The robot 1 is connected to a robot controller 4 including a processor coupled to a memory. One or more fixed safety volumes are defined with reference to the world coordinate system. The fixed safety volumes have fixed sizes and fixed positions in relation to the world coordinate system. The fixed safety volume can either be defined so that the robot is not allowed to move outside the safety volumes, or so that the robot is not allowed to move inside the safety volume. A robot may have several fixed safety volumes. The fixed safety volumes are determined or programmed in advance, for example, during programming of the robot), said boundaries confining robot pick and place operational space ([0051]: a safety system adapted to supervise the motions of the robot and to detect if the robot moves outside or inside the fixed safety volumes …  When one or more fixed safety volumes have been defined and verified for a robot, a description of the fixed safety volumes is stored in a database in the safety system of the robot. The description may contain coordinates of the fixed safety volumes defined in the world coordinate system. The safety system may obtain the descriptions of the fixed safety volumes from an off-line programming tool, or from a user feeding the descriptions to the safety system. The safety system detects if the robot or one or more critical parts of the robot is moved outside/inside the safety volumes. The safety system immediately stops the robot motions if a critical part of the robot is outside/inside the fixed safety volume. The critical part is, for example, a Tool Center Point (TCP) of the robot, an elbow if the robot is a 7-axes robot, or the entire volume of the robot); 
establishing and continuously tracking a position and orientation of the AR device relative to a work cell coordinate frame ([0054]: The device further comprises a position detector 14 configured to continuously determine the position and orientation of the display unit 5. For example, the position detector 14 determines a position vector in relation to the world coordinate system for the portable display unit. The device further comprises a graphical unit 16 configured to determine graphical representations of the fixed safety volumes based on the stored descriptions of the fixed safety volumes and the position vector of the portable display unit 5); 
providing an AR display of the boundaries and other virtual items superimposed on camera images of real items in the work cell (fig. 2 and [0052]: FIG. 2 shows an example of a portable display unit 5 displaying an augmented reality image including a graphical representation of a fixed safety volume 6 presented on top of the robot cell shown in FIG. 1; [0054]: The device further comprises an augmented reality unit 18 configured to overlay the graphical representation of the safety volumes on a view of the real world to provide a composited augmented reality image, and to display the augmented reality image on the portable display unit 5); 
receiving boundary location modifications from the user using the AR device ([0058]: the device may include an interaction unit 22 configured to detect user interactions with the graphical representation of the fixed safety volumes, and a modification unit 24 configured to modify the stored description of the fixed safety volumes based on detected user interactions. The display unit may include a touch screen and the interaction unit detects user interactions with the graphical representation on the touch screen. The interaction can, for example, be made directly on the screen of the display unit, or by gestures in the air in front of a pair of interactive glasses. For example, the user is allowed to move a point on the safety volume by drag and drop, and to enlarge and reduce the size of a safety volume by moving one or more fingers over the screen; [0067]: The first verification step further includes verifying the fixed safety volumes based on the displayed augmented reality image, block 44. During the first verification step, the user moves the display unit around in a robot cell and looks at the environment and the safe volumes from different angles. The displayed augmented reality image provides the user with feedback on how and where in the robot environment the fixed safety volumes are defined. Thus, it is easy for the user to detect if any of the fixed safety volumes is incorrect and needs to be modified. If errors are detected, the incorrect safety volumes are modified, block 46. Optionally, this step comprises detecting user interactions with the graphical representation of the fixed safety volume, and modifying the description of the fixed safety volume based on said detected user interactions. The interaction can, for example, be made directly on the screen of the display unit, or by gestures in the air in front of a pair of interactive glasses); 
communicating the boundary location modifications to the one or more robot controllers ([0051]: safety system adapted to supervise the motions of the robot and to detect if the robot moves outside or inside the fixed safety volumes. In this example, the safety system is run on the robot controller; [0016]: The invention makes it is possible to detect if the shape or position of the safety volume needs to be modified in order to avoid collisions with obstacles in the environment of the mechanical unit. Incorrect safety volumes can be modified and incorrectly fed coordinates can be corrected upon detecting them; therefore, once the fixed safety volume is modified by the user, the modified fixed safety volume is sent to the robot controller to ensure the robot does not move outside the fixed safety volume).
However, Willfor’s system is not related to a conveyor based robotic picking system and also does not teach to simulate a conveyor-based flow of virtual parts to be processed by the robotic picking system.
Maruno et al. (US 2017/0235300) teaches to simulate a conveyor-based flow of virtual parts (fig. 10 shows a simulation depicting a flow of virtual workpieces; abstract: a visualized system model created in a three-dimensional virtual space by a simulator; [0046]: a conveyor tracking system 1 includes a robot 210, which picks up a workpiece 232 within a predetermined tracking area 231 when the workpiece 232 transported continuously on a conveyor 230 reaches the tracking area 231, and transfers to and places the workpiece 232 into a tracking area 235 on a conveyor 240. This series of actions performed by the robot 210, or picking, transferring, and placing, may be referred to as the pick-and-place operation); and receiving part allocation (different workpieces for different robots) and part pick and place information from the robot controllers ([0120]: With reference to FIG. 10, the conveyor 230 transporting a workpiece to be picked up and the conveyor 240 transporting a workpiece placed on it are arranged in parallel. The conveyors 230 and 240 are associated with two robots 311 and 313. In this system model, a workpiece 232 is transported by the conveyor 230 from left to right in the drawing. When the workpiece 232 reaches the predetermined tracking area 231 or 233, the robot 311 or the robot 313 picks up the incoming workpiece 232 and places the workpiece onto the conveyor 240. The robots 311 and 313 each place the workpiece 232 in the corresponding tracking area 235 or 237 defined on the conveyor 240. Each workpiece 232 placed in a random orientation on the conveyor 230 is aligned in a predetermined direction when placed onto the conveyor 240; [0121]: the conveyor 230 may transport at least two types of workpieces 232. The robot 311 is controlled to pick up and place one specific type of workpiece, whereas the robot 313 is controlled to pick up and place another type of workpiece. The different types of workpieces may have different shapes). However, the simulation of Maruno also simulates the robotic picking system. 
Inoue (US 2018/0285543) describes a control device comprising a teaching device and a system controller. The teaching device and the system controller are capable of communicating with the robot and with each other, either using wireless communication or wired communication.
Asada (US 2012/0226382) describes a controller wherein robot data indicating the structure and action characteristics of the robot and an area in the movable range of the robot, which is a tracking area where the robot can track the workpiece W on the conveyor, is set in advance. Further, data concerning various positions indicating, for example, a relative position of the conveyor and the robot, a relative position of the conveyor and the camera, and a relative position of the robot and the camera, workpiece data indicating the type and the shape of workpiece, and the like are set in the controller. The robot data, the data concerning the various positions, and the workpiece data are used for the driving control of the robot.
Kobayashi (US 2015/0127124) describes an arrangement in which a plurality of robots of an autoportable assembly line are connected to the USB connectors of portable terminals, respectively.
Sakai et al. (US 11,062,438) describes an imager that images a robotic equipment and a workpiece to monitor the robotic equipment, and sending a notification to a preset registrant in case it is determined that the robotic equipment is abnormal.
Yoshino et al. (US 10,786,906) describes a robot system includes a robot for performing predetermined processing to a treating object, a photographing device for photographing the treating object, a robot control device for performing position compensation of a moving destination of the robot so as to track the treating object, on a basis of previously-set information on positions of the robot, the photographing device and the treating object, and an image of the treating object photographed by the photographing device, and a display device for providing an AR space.
Oya et al. (US 2015/0161808) describes an illustration showing a simulation state in the embodiment of the present invention. Referring to FIG. 4, in the embodiment, a virtual conveyor 520 corresponding to a conveyor in a real space, a virtual visual sensor 510 corresponding to a visual sensor in the real space, and a virtual workpiece 540 corresponding to a workpiece in the real space are arranged in a 3D space 500 which is a virtual space corresponding to the real space. The 3D simulator causes objects (in this embodiment, the virtual visual sensor 510, the virtual conveyor 520, and the virtual workpiece 540) to be displayed in the 3D space 500 based on the result acquired by data trace. Virtual workpieces 540A-540D are set on the virtual conveyor 520, and as a result that a belt of the virtual conveyor 520 is driven, the virtual workpieces 540A-540D move from the left to the right-hand side in FIG. 6 to be handled by virtual robots 530A and 530B in the 3D space 500 corresponding to robots in a real space. Further, the virtual workpieces 540A-540D are photographed by the virtual visual sensor 510. The initial positions of the virtual workpieces 540A-540D are set on the virtual conveyor 520 on the left of the virtual workpieces 540A-540D which are illustrated in solid lines in the drawing. By executing the machine control simulator, the simulation part 806 starts controlling the virtual machines (in this embodiment, the virtual conveyor 520, the virtual robots 530A and 530B) by starting execution of the control program 15.  the virtual robots 530A and 530B pick up the virtual workpieces 540A-540D based on the positions of the virtual workpieces 540A-540D recognized from the virtual image data 570 from the virtual visual sensor 510 and set the virtual workpieces 540A-540D at other places, for example.
Atohira et al. (US 2018/0243905) describes a computer program configured to cause a computer, in order to execute a simulation in which a robot carries out a work on a plurality of workpieces conveyed by a conveyor device, to function as a model arrangement section configured to arrange, in a virtual space, a plurality of workpiece models and a conveyor device model that model the plurality of workpieces and the conveyor device, respectively.
Atohira et al. (US 2018/0117766) describes a simulation device for a robot rearranging articles in a random arrangement on a conveyor to a regular arrangement while tracking the conveyor. The simulation device includes a model locating section for locating a conveyor model, a plurality of article models, a sensor model and an arraying robot model in a virtual space; a conveying motion simulating section for making the conveyor model convey the article models in the random arrangement; a detecting motion simulating section for making the sensor model obtain position information of the article models; an arrangement pattern generating section for generating an arrangement pattern on the conveyor model; and an arraying motion simulating section for making the arraying robot model pick up the article models in the random arrangement and place the picked-up article models in accordance with the arrangement pattern, while tracking an article conveying motion.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-14, none of the cited prior art references of art teach either individually or in combination to instruct the one or more robot controllers to simulate a conveyor-based flow of virtual parts for processing by the robotic picking system, where virtual parts, real parts or both may be processed by the robotic picking system.
Regarding claim 15, none of the cited prior art references of art teach either individually or in combination to instruct one or more robot controllers to simulate a conveyor-based flow of virtual parts for processing by the robotic picking system and display real-time part movements in the AR display.
Regarding claims 16-23, none of the cited prior art references of art teach either individually or in combination to start operation of the robotic picking system, including starting part flow on an inbound conveyor, where the part flow includes real parts, a flow of virtual parts simulated by the one or more robot controllers, or both.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612